Citation Nr: 1419285	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for gingivitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The veteran served on active duty from October 1960 to October 1964.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which held that new and material evidence had not been received to reopen the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 2007 rating decision denied service connection for gingivitis; the Veteran did not submit a notice of disagreement for that decision, and it became final.  

2.  Evidence received since the March 2007 rating decision includes additional VA outpatient treatment reports.  None of these additional medical records show that the Veteran has gingivitis with a complicating condition.  They do not relate to an unestablished fact necessary to substantiate the claim for service connection for gingivitis.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied service connection for gingivitis is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the March 2007 rating decision is not new and material, and the claim for service connection for gingivitis is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Notice for the Veteran's claim, including Kent notice, was provided in a September 2008 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and the Veteran's own statements in support of his claim.  VA is not obligated to provide a medical examination if the appellant has not presented new and material evidence to reopen a final claim. 38 U.S.C.A. § 5103A(f).  Thus, in this case a VA examination is not necessary.  Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The March 2007 rating decision denied service connection for gingivitis.  The rating decision noted that periodontal disease could not be service-connected for compensation purposes without evidence of complicating conditions subject to service connection.  Evidence of record at that time consisted of the Veteran's service treatment records and VA outpatient treatment reports.  The Veteran's service treatment records were negative for complicating conditions.  

Evidence received since the March 2007 rating decision includes additional VA outpatient treatment reports.  None of these additional medical records show that the Veteran has gingivitis with a complicating condition.  They do not relate to an unestablished fact necessary to substantiate the claim for service connection for gingivitis.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the additional medical records are not material within the meaning of 38 C.F.R. § 3.156(a).

The Veteran has offered additional written contentions that he incurred gingivitis during active duty. The Board finds that these assertions are redundant of his prior contentions that were already considered and rejected by the March 2007 rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Thus, the Veteran's assertions do not raise a reasonable possibility of substantiating that claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

The Board is aware that the Veteran also asserts that his gingivitis has been aggravated by gastroesophageal reflux disease (GERD).  However, the Veteran is not service-connected for GERD, and thus service connection for gingivitis secondary to GERD cannot be granted.  

Moreover, reliance upon a new etiological theory (that the Veteran's gingivitis is due to service-connected disability) is insufficient to transform a claim that has been previously denied into a separate and distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997); but see Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  In the present case, the Veteran is still required to present new and material evidence in support of his claim.  He has failed to do so.

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for gingivitis.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

New and material evidence not having been  received, the application to reopen a claim for service connection for gingivitis is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


